

 
Exhibit 10.12
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 31st day
of July, 2009 by and between Dynex Capital, Inc., a Virginia corporation (the
“Company”), and Byron Boston (“Executive”).
 
 
W1TNESSETH:
 
WHEREAS, Executive is currently employed by the Company;
 
WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
and
 
WHEREAS, Executive desires to accept such employment on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the Company and Executive
hereby agree as follows:
 
1. Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.
 
2. Term; Position and Responsibilities; Location.
 
(a) Term of Employment. Unless Executive’s employment shall sooner terminate
pursuant to Section 7, the Company shall continue to employ Executive on the
terms and subject to the conditions of this Agreement from the date first
written above through March 31, 2010.  This Agreement shall be renewed
automatically for successive additional terms of one (1) year each, unless
either party should give the other written notice of non-renewal at least ninety
(90) days prior to the expiration of the initial term or any additional term, as
the case may be. Any such notice of non-renewal from the Company shall be deemed
to be a termination of Executive’s employment without Cause pursuant to Section
7(b)(iv) below. The period during which Executive is employed with the Company
under this Agreement shall be referred to as the “Employment Period.”
 
(b) Position and Responsibilities.  During the Employment Period, Executive
shall serve as Chief Investment Officer (“CIO”) and shall be responsible for
managing the Company’s investment portfolio and such other related duties and
responsibilities as are customarily assigned to individuals serving in such
position.  The Company and Executive agree that during the Employment Period,
Executive shall report directly to the Company’s Chairman and Chief Executive
Officer and shall devote as much of his skill, knowledge, commercial efforts and
business time as the Company’s Board of Directors (“Board”) shall reasonably
require for the conscientious and good faith performance of his duties and
responsibilities for the Company to the best of his ability.
 
(c) Location.  During the Employment Period, Executive’s services shall be
performed primarily in the Jacksonville, Florida metropolitan area.
 
3. Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at an annualized rate of $275,000, payable in installments on the
Company’s regular payroll dates but not less frequently than monthly.  The Board
shall review Executive’s base salary annually during the Employment Period and
may increase (but not decrease) such base salary from time-to-time, based on its
periodic review of Executive’s performance in accordance with the Company’s
regular policies and procedures. The base salary amount payable to Executive for
a full year under this Section 3 shall be referred to herein as the “Base
Salary.”
 
4. Annual Incentive Compensation. The Company has established an annual bonus
program based on the return on adjusted equity of the Company (the “ROAE
Bonus”).  The Company also has established a bonus pool for 2009 related to the
capital raising activities of the Company (the “Capital Bonus Pool”).  For the
duration of this Agreement, the Executive will be eligible for the ROAE Bonus
and will participate in the Capital Bonus Pool.  Amounts available to be paid to
Executive under the ROAE Bonus and the Capital Bonus Pool, and the time and form
of payment of such bonuses, will be determined by the respective bonus program
documents, ratified and approved by the Compensation Committee of the Board of
Directors, outlining the terms of the ROAE Bonus and Capital Bonus Pools.  The
amount of the Capital Bonus Pool allocated to the Executive will be determined
by the Compensation Committee of the Board of Directors on each Determination
Date (as that term is defined in the Capital Bonus Pool governing document),
subject to Section 7(d)(i)(D) below.
 
5. Employee Benefits.
 
(a) General. During the Employment Period, Executive will be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time-to-time in which executives of the Company are eligible
to participate, including, to the extent maintained by the Company, life,
medical, dental, accidental and disability insurance plans and retirement,
deferred compensation and savings plans, in accordance with the terms and
conditions thereof as in effect from time-to-time.  Upon execution of this
Agreement, Executive shall be immediately eligible to participate in the
Company’s existing 401(k) plan and the Company shall match Executive’s
contributions in accordance with the terms of that plan, provided that such
matching does not violate any provisions of the 401(k) plan.
 
(b) Vacation. During the Employment Period, Executive shall be entitled to
vacation on an annualized basis of four (4) weeks per year, without carry-over
accumulation. Executive shall also be entitled to Company-designated holidays.
 
(c)           Cellular Phones and Personal Data Assistants. During the
Employment Period, the Company shall provide Executive with a cellular phone and
a personal data assistant (e.g., Blackberry, IPhone, Treo, etc.) for his use, as
well as pay for business-related usage fees.  Executive shall submit a detailed
bill in order to obtain reimbursement.
 
6. Expenses.
 
(a) Travel, Housing While Executive Maintains Permanent Residence in
Jacksonville.  So long as Executive maintains his permanent residence in
Jacksonville, Florida, the Company will pay reasonable travel costs and lodging
costs of the Executive while Executive is on business at the Company’s corporate
offices in Richmond, Virginia. Said reasonable costs shall include, but not be
limited to, coach-class airfare, rental car (including gas) or lease car,
lodging, and a food allowance of $30 per business day that Executive is
traveling to Richmond on Company business.
 
(b) Business Travel, Lodging. The Company will reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with the performance of his duties and responsibilities hereunder
upon submission of related receipts or other evidence of the incurrence and
purpose of each such expense consistent with the terms and conditions of the
Company’s business expense reimbursement policy.
 
(c)           Agreement Review. The Company shall reimburse Executive for the
attorneys’ fees he incurred relating to the review and negotiation of this
Agreement.
 


 
7. Termination of Employment The Board believes it is in the best interests of
the Company to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks in the event the Executive terminates his
employment for Good Reason (as defined herein) or is terminated by the Company
without Cause (as defined herein) and to encourage the Executive’s full
attention and dedication to the Company currently, and to provide the Executive
with compensation and benefits arrangements upon such termination which ensure
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations.  The Board
has approved this Section 7 of the Agreement and authorized its inclusion in
this Agreement on the Company’s behalf to the Executive.
 
(a)           Certain Definitions.


(i)           “Change in Control” shall mean any of the following:


(A)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); or


(B)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
con­sents by or on behalf of a Person other than the Board; or


(C)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,


(1)           the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, at least 80% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; or


(2)           no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; or


(3)           at least a majority of the members of the board of directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(D)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


(ii)           “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Executive’s employment is terminated by
the Company other than for Cause or for Good Reason, the date on which the
Company or the Executive notifies the other of such termination, as the case may
be, and (iii) if the Executive’s employment is terminated by reason of death or
disability, the date of death of the Executive or the effective date of the
disability, as the case may be.


(iii)           The “Effective Date” shall mean the date on which an event
occurs that gives rise to Good Reason for termination of the Executive’s
employment with the Company.


(b)           Termination of Employment.


(i)           Good Reason.  Executive may terminate his employment during the
Employment Period for Good Reason. In such event, the Company shall have the
Termination Obligations in Section 7(d)(i) below. For the purposes of this
Agreement, “Good Reason” shall mean any of the following:


(A)           the assignment to the Executive of any duties inconsistent with
the Executive’s position (including status, office(s), title as CIO, and
reporting requirements), authority, duties, and responsibilities as CIO as
provided in Section 2(b) above, or any other action by the Company that results
in a diminution in such position (including status, office(s), title as CIO, and
reporting requirements), authority, duties and responsibilities as CIO as
provided in Section 2(b) above, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company within ten (10) days after receipt of notice thereof
given by the Executive;


(B)           any failure by the Company to provide the Executive with
compensation and benefits that are not at least commensurate in all material
respects with those provided to Executive immediately preceding the Effective
Date, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company within ten (10) days
after receipt of notice thereof given by the Executive;


(C)           the occurrence of a Change in Control; or


(D)           any material breach of this Agreement by the Company.

 
(ii)           Without Good Reason.  Executive may terminate his employment
during the Employment Period without Good Reason. In such event, the Company
shall have the Termination Obligations in Section 7(d)(ii) below.


(iii)           Cause.  The Company may terminate the Executive’s employment
during the Employment Period for Cause. In such event, the Company shall have
the Termination Obligations in Section 7(d)(ii) below. For purposes of this
Agreement, “Cause” shall mean any of the following:


(A)           the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), if, within
30 days of receiving a written demand for substantial performance from the Board
or the Chief Executive Officer that specifically identifies the manner in which
the Executive has not substantially performed his duties, the Executive shall
have failed to cure such non-performance or to take measures to cure the
non-performance, or


(B)           the willful engaging by the Executive in gross misconduct that is
materially and demonstrably injurious to the Company.


(C)           the arrest of Executive of a felony.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the
Company.  The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
is guilty of conduct described in subparagraph (A) or (B) above, and specifying
the particulars thereof in detail.


(iv)           Without Cause.  The Company may terminate Executive without
Cause. In such event, the Company shall have the Termination Obligations in
Section 7(d)(i) below.


(v)           Death or Disability.  Executive’s employment shall automatically
terminate on Executive’s death and may be terminated by the Company due to his
Disability. For the purposes of this Agreement, “Disability” shall mean a
physical or mental disability that prevents Executive from performing his
essential job functions as CIO for a continuous period of at least six (6)
months. In such event, the Company shall have the Termination Obligations in
Section 7(d)(ii) below.


(c)           Notice of Termination.  Any termination of Executive’s employment
by the Company for or without Cause, or by the Executive for or without Good
Reason, shall be communicated by a Notice of Termination to the other party. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice (which date shall be not more
than thirty days after the giving of such notice).  The failure by the Company
or the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.


(d)           Company’s Termination Obligations.


(i)           Good Reason or Without Cause.  If the Executive’s employment is
terminated by Executive for Good Reason, or by the Company without Cause, within
30 days after the Date of Termination, the Company shall pay to Executive, a
lump sum payment in cash equal to the aggregate of the following amounts under
(A) and (B) and provide the other benefits provided below:


(A)           Executive’s Base Salary through the Date of Termination, to the
extent not previously paid, reimbursement for any unreimbursed business expenses
incurred by executive prior to the Date of Termination that are subject to
reimbursement under Section 6 above and payment of accrued, but unused vacation
time as of the Date of Termination (“Accrued Obligations”).


(B)           an amount equal to the Executive’s Base Salary on the day prior to
the Date of Termination multiplied by 2.99.


(C)           the portion of the ROAE Bonus for the calendar year of the Company
during which Executive was employed that includes the Date of Termination, such
portion to equal the product (such product, the “Pro-Rata ROAE Bonus”) of the
ROAE Bonus that would have been payable to Executive for such calendar year had
Executive remained employed for the entire calendar year, determined based on
the extent to which the Company achieves the performance goals for such year,
multiplied by a fraction, the numerator of which is equal to the number of days
in such calendar year that precede the date of termination and the denominator
of which is equal to 365, payable in cash at the time otherwise provided under
the terms of the ROAE Bonus program.
.
(D)           to the extent not already paid, the portion of the Capital Bonus
Pool due the Executive under the terms of the Capital Bonus Pool with respect to
any Determination Date (as that term is defined in the Capital Bonus Pool
governing document) that precedes the Date of Termination or relates to an
offering that commenced prior to the Date of Termination (the “Unpaid Capital
Bonus”) payable in cash on the Bonus Payment Date.


(E)           to the extent any incentive stock awards, such as stock options,
stock appreciation rights, restricted stock, dividend equivalent rights, or any
other form of incentive stock compensation granted Executive shall have not
vested, they shall immediately become fully (100%) vested and exercisable and
shall be paid in accordance with their terms.


(F)           continued coverage at the Company’s expense under the Company’s
medical, dental, life insurance and disability policies or arrangements with
respect to Executive and any of his dependents who were covered under such
Company plans on the day prior to the Date of Termination for a period of one
year following the Date of Termination; provided, however, that if Executive
becomes reemployed with another employer and is eligible to receive comparable
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility
provided that the costs of obtaining such medical and other welfare benefits is
less than the cost of such benefits to Executive immediately prior to the Date
of Termination.


(G)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies.


(ii)           Without Good Reason, With Cause, Death, or Disability.  If
Executive’s employment should terminate on his death, if the Company should
terminate his employment for Cause or due to his Disability, or if he should
terminate his employment without Good Reason during the Employment Period, the
Company shall pay to Executive (or to his estate in the event of his death) the
Accrued Obligations within thirty (30) days following the Date of Termination,
provided that in the event of Executive’s death, payment is subject to
production to the Company of such evidence or information in respect of
Executive’s estate as the Company may require. In addition, if Executive’s
employment should terminate on his death or because of his Disability during the
Employment Period, the Company shall pay to Executive (or to his estate in the
event of his death) the Pro-Rata ROAE Bonus and Unpaid Capital Bonus, if any, in
one lump sum payment on the Bonus Payment Date for the calendar year of the
Company that includes the Date of Termination.


(e)           Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the
Company.  Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.


(f)           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.  In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.  The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, Executive, or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guaranty of performance thereof (including as a result
of any contest by Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).


(g)           Limitation on Benefits.  It is the intention of the parties that
payments to be made to the Executive pursuant to this Agreement and under any
other plan, agreement or arrangement maintained by the Company shall not
constitute "excess parachute payments" within the meaning of Section 280G of the
Code and any regulations thereunder.  If the independent accountants serving as
auditors for the Company on the Effective Date (or any other accounting firm
designated by the Company) determine that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be nondeductible by the Company under Section 280G of the Code
(and any successor provision) as amended from time to time, then the amounts
payable or distributable under this Agreement will be reduced to the maximum
amount which may be paid or distributed without causing such payments or
distributions to be nondeductible.  The determination shall take into account
(a) whether the payments or distributions are "parachute payments" under Section
280G, (b) the amount of payments and distributions under this Agreement or any
other plan, agreement or arrangement that constitute reasonable compensation,
and (c) the present value of such payments and distributions determined in
accordance with Treasury Regulations in effect from time to time.  In the event
any payments or benefits are to be reduced, the Company shall reduce or
eliminate the payments to the Executive by first reducing or eliminating those
payments or benefits which are payable in cash and then by reducing or
eliminating those payments which are not payable in cash, in each case in
reverse order beginning with payments or benefits which are to be paid or
provided the farthest in time from the date of determination.  Any reduction
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.


(h)           Successors.


(i)           This Section 7 of the Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Section 7 of the Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.


(ii)           This Section 7 of the Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.


(iii)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


8. Code Section 409A Compliance
 
(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code and applicable
guidance thereunder (“Code Section 409A”) or comply with an exemption from the
application of Code Section 409A and, accordingly, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
 
(b)           Neither the Executive nor the Company shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any matter which would not be in compliance with Code Section 409A.
 
(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the form or timing
of payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A) and, for purposes of any such provision of
this Agreement under which (and to the extent) deferred compensation subject to
Code Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service.  If the
Executive is deemed on the date of separation from service with the Company to
be a “specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment or benefit that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six- month period measured
from the date of the Executive’s separation from service or (ii) the date of the
Executive’s death.  In the case of benefits required to be delayed under Code
Section 409A, however, the Executive may pay the cost of benefit coverage, and
thereby obtain benefits, during such six month delay period and then be
reimbursed by the Company thereafter when delayed payments are made pursuant to
the next sentence.  On the first day of the seventh month following the date of
the Executive’s separation from service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 8(c) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
 
(d)           With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits subject to Code Section 409A,
except as permitted by Code Section 409A, (i) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Company’s reimbursement policies but in no event later than the
calendar year following the calendar year in which the related expense is
incurred.
 
(e)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
(f)           When, if ever, a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
ten (10) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.”
 
(g)           Notwithstanding any of the provisions of this Agreement, the
Company shall not be liable to the Executive if any payment or benefit which is
to be provided pursuant to this Agreement and which is considered deferred
compensation subject to Code Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Code Section 409A.
 
9. Restrictive Covenants. The Company and Executive agree that Executive will
have a prominent role in the management of the business, and the development of
the goodwill of the Company, and will have access to and become familiar with or
exposed to Confidential Information (as such term is defined below), in
particular, trade secrets, proprietary information, and other valuable business
information of the Company pertaining to the Company’s specialty finance
business involving mortgage real estate investment trusts.  Executive agrees
that Executive could cause harm to the Company if he solicited the Company’s
employees, customers, or business counterparties upon the termination of
Executive’s employment away from the Company, or misappropriated or divulged the
Company’s Confidential Information; and that as such, the Company has legitimate
business interests in protecting its goodwill and Confidential Information; and,
as such, these legitimate business interests justify the following restrictive
covenants:
 
(a) Confidentiality and Non-Disclosure Covenant.
 
(i) Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential. Except as
required by law or the requirements of any stock exchange, Executive agrees not
to disclose any information contained in this Agreement to anyone, other than to
Executive’s lawyer, financial advisor or immediate family members. If Executive
discloses any Information contained in this Agreement to his lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.
 
(ii) Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information”
includes the Company’s marketing plans, business plans, financial information
and records, operation methods, personnel information, drawings, designs,
information regarding product development, customer lists, or other commercial
or business information and any other information not available to the public
generally. The foregoing obligation shall not apply to any Confidential
Information that has been previously disclosed to the public, is in the public
domain (other than by reason of a breach of Executive’s obligations to hold such
Confidential Information confidential), or is otherwise known by Executive prior
to his employment under this Agreement. In particular, Confidential Information
will not include any knowledge of the Executive with respect to the general
business of the Company including its investment in fixed income and similar
securities and its organization as a real estate investment trust.  If Executive
is required or requested by a court or governmental agency to disclose
Confidential Information, Executive must notify the Chief Operating Officer of
the Company of such disclosure obligation or request no later than three (3)
business days after Executive learns of such obligation or request, and permit
the Company to take all lawful steps it deems appropriate to prevent or limit
the required disclosure.
 
(b) Non-Competition Covenant.  Executive agrees that during his employment with
the Company, Executive shall devote as much of his skill, knowledge, commercial
efforts and business time as the Board shall reasonably require to the
conscientious and good faith performance of his duties and responsibilities to
the Company to the best of his ability.  Accordingly, Executive shall not,
directly or indirectly, be employed by, render services for, engage in business
with or serve as an agent or consultant to any Person other than the Company.
Executive further agrees that during his employment with the Company and for a
period of ninety (90) days following any termination of his employment with the
Company, Executive shall not, directly or indirectly, provide investment
services that compete with the Company’s principal sources of revenue at the
time of the termination of the Company’s employment. Executive also shall be
permitted to hold a ten percent (10%) or less interest in the equity or debt
securities of any publicly traded company.
 
(c) Non-Solicitation of Employees. During the period of Executive’s employment
with the Company and for the six (6)-month period following the termination of
his employment, Executive shall not, directly or indirectly, by himself or
through any third party, whether on Executive’s own behalf or on behalf of any
other Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with the relationship of the Company
with, or (iii) attempt to establish a business relationship of a nature that is
competitive with the business of the Company with, any person that is or was
(during the last thirty (30) days of Executive’s employment with the Company) an
employee of the Company or engaged to provide services to it.
 
10. Work Product. Executive agrees that all of Executive’s work product (created
solely or jointly with others, and including any intellectual property or moral
rights in such work product), given, disclosed, created, developed or prepared
in connection with Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under Section
101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being the
person for whom the work was prepared. In the event that any such Work Product
is deemed not to be a “work made for hire” or does not vest by operation of law
in the Company, Executive hereby irrevocably assigns, transfers and conveys to
the Company, exclusively and perpetually, all right, title and interest which
Executive may have or acquire in and to such Work Product throughout the world,
including without limitation any copyrights and patents, and the right to secure
registrations, renewals, reissues, and extensions thereof. The Company or its
designees shall have the exclusive right to make full and complete use of, and
make changes to all Work Product without restrictions or liabilities of any
kind, and Executive shall not have the right to use any such materials, other
than within the legitimate scope and purpose of Executive’s employment with the
Company. Executive shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to all Work Product and any intellectual property rights therein
(including full cooperation in support of any Company applications for patents
and copyright or trademark registrations).
 
11. Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
Company materials or documents containing Confidential Information, and
including without limitation, all computers (including laptops), cell phones,
keys, PDAs, Blackberries, credit cards, facsimile machines, televisions, card
access to any Company building, customer lists, computer disks, reports, files,
e-mails, work papers, Work Product, documents, memoranda, records and software,
computer access codes or disks and instructional manuals, internal policies, and
other similar materials or documents which Executive used, received or prepared,
helped prepare or supervised the preparation of in connection with Executive’s
employment with the Company. Executive agrees not to retain any copies,
duplicates, reproductions or excerpts of such material or documents.
 
12. Compliance With Company Policies. During Executive’s employment with the
Company, Executive shall be governed by and be subject to, and Executive hereby
agrees to comply with, all Company policies, procedures, codes, rules and
regulations applicable to all employees and to executive officers of the
Company, as they may be amended from time to time in the Company’s sole
discretion (collectively, the “Policies”) provided however that such policies
will be reasonably consistent with such policies of other comparable companies
in terms of revenue, industry and/or market capitalization.
 
13. Injunctive Relief with Respect to Covenants: Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that in the event of any
material breach by Executive of any of section of this Agreement that remedies
at law may be inadequate to protect the Company, and, without prejudice to any
other legal or equitable rights and remedies otherwise available to the Company,
Executive agrees to the granting of injunctive relief in the Company’s favor in
connection with any such breach or violation without proof of irreparable harm.
 
14. Assumption of Agreement. The Company shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment without Cause as described
in Section 7, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
 
15. Indemnification. The Company agrees both during and after the Employment
Period to indemnify Executive to the fullest extent permitted by its Certificate
of Incorporation (including payment of expenses in advance of final disposition
of a proceeding) against actions or inactions of Executive during the Employment
Period as an officer, director or employee of the Company or any of its
Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any of the
foregoing. The Company also agrees to provide Executive with Directors and
Officers insurance coverage both during and, with regard to matters occurring
during the Employment Period, after the Employment Period. Such coverage shall
be at a level at least equal to the level being maintained at such time for the
then current officers and directors or, if then being maintained at a higher
level with regard to any prior period activities for officers or directors
during such prior period, such higher amount with regard to Executive’s
activities during such prior period.
 
16. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person and those contained in any prior
employment, consulting  or similar agreement entered into by Executive and the
Company or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby.
 
17. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement.
 
18. Miscellaneous.
 
(a) Binding Effect: Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its Successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto.
 
(b) Choice of Forum and Governing Law.  The parties agree that:  (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the
Agreement,  shall be interpreted in accordance with and governed by the laws of
the Commonwealth of Virginia, without regard for any conflict of law principles.
 
(c) Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
 
(d) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
 
(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Virginia or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing such provision. Executive agrees and acknowledges that the provision
in question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.
 
(f) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
 
(A) If to the Company, to it at:
 
Chief Financial Officer
Dynex Capital, Inc.
4991 Lake Brook Drive, Suite 100
Glen Allen, Virginia 23060
 
(B) If to Executive, to his residential address as currently on file with the
Company.
 
(g) Voluntary Agreement: No Conflicts. Executive represents that he is entering
into this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach by Executive of any agreement to which he is a
party or by which he or his properties or assets may be bound.
 
(h) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
 
(i) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.
 
(j) Certain other Definitions.
 
“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of any such Person.
 
 
“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
 
“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
 
“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.
 
DYNEX CAPITAL, INC.


By:           /s/ Thomas B. Akin              


Its:           Chief Executive Officer            




BYRON BOSTON:


               
                        /s/ Byron Boston                  
SIGNATURE


 